TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00221-CV



Edward Shawn Mack; Cook Portable Warehouses of Texas, L.L.P. a/k/a Cook Sales, Inc.;
                and Cook Texas Management, L.L.C., Appellants

                                              v.

Cynthia Rodriguez, Individually and on behalf of the Estate of David Villarreal, Deceased,
                           and Jarene Villarreal, Appellees




   FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
        NO. 24,885, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion signed by all counsel asking this Court to

dismiss the appeal. See Tex. R. App. P. 42(a)(1). We grant the motion and dismiss the appeal.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Waldrop

Dismissed on Joint Motion

Filed: October 6, 2006